CULPEPPER, Judge.
This is a companion case to Dunbar v. Sutton et al., 166 So.2d 37. These two *40cases were consolidated for purposes of trial and appeal and separate decisions are being rendered by us on this date.
In the present matter the plaintiffs were passengers in the automobile being driven by Mr. Kerlin Sutton. They sued Leon Dunbar’s insurer for damages.
For the reasons set out in our decision in said companion case, we have found that the accident was caused solely by the negligence of Mr. Kerlin Sutton and that Mr. Leon Dunbar was free of negligence.
For the reasons assigned, the judgment appealed is affirmed. All costs of this appeal are assessed against the plaintiffs appellants.
Affirmed.